DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 9-11, 15-16, 18-20, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the outside environment" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “an outside environment” and suggests amending. 
Claim 4 recites the limitation "the outside environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “an outside environment” and suggests amending.
Claim 10 recites the limitation “a metal, a ceramic, and a combination thereof”, in line 2. It is unclear whether the light shield is formed only of metal, only of ceramic, or the 
Claim 16 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a group” and suggests amending.
Claim 18 recites the limitation "the patient’s skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a patient’s skin” and suggests amending.
Claims 2, 9, 11, 15, 19, are rejected by virtue of their dependency on claim 1. 
Claim 20 is rejected by virtue of its dependency on claim 19. 
Claim 24 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a group” and suggests amending.
Claim 25 recites the limitation "the patient’s skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a patient’s skin” and suggests amending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 19, 22, and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 6,494,899 Griffin et al., hereinafter “Griffin”.
Regarding claim 1, Griffin discloses a phototherapy device (Figure 1, element 30) comprising: A) a housing (Figure 1, element 48) comprising: i) a light source (Figure 1, element 36) wherein the light source (Figure 1, element 36) emits light at a wavelength (Col. 5, lines 28-30) in a range selected from the group consisting of from about 400 nm to about 550 from about 425 nm to about 525 nm, from about 440 nm to about 475 nm, and from about 450 nm to about 460 nm (Col. 5, lines 28-30; discloses a wavelength in the range of 400 - 550 nm), and ii) a power source (Figure 1, element 86) operatively-connected to the light source (Col. 7, lines 16-27), wherein the power source (Figure 1, element 86) is located within the housing, external to the housing, or a combination thereof (Figure 1, power source 86, is within the housing 48); B) an emission portion (Figure 1, element 46) distal from the light source (Figure 1, element 36 and Col. 11, lines 2-8); and C) a light tube (Figure 1, element 34) connected between the light source (Figure 1, element 36) and the emission portion (Figure 1, element 46), wherein the light tube (Figure 1, element 34) comprises: i) a light source end (Figure 1, element 40); ii) an emission end (Figure 1, element 44) distal from the light source end (Col. 11, lines 2-8); iii) an optical fibre (Col. 11, lines 7-9) within the light tube (Col. 11, lines 7-9); and iv) a mesh (Col. 13, lines 22-37, discloses in as much as applicants a filter to limit the leak of light) enclosing the optical fibre, the mesh comprising: a) an inner surface  (Figure 10B, element 134) facing the optical fibre (not explicitly mentioned, but the light tube is formed of optical fibers Col. 11, lines 7-9); and b) an outer surface (Figure 10B, element 132) facing an outside environment (Figure 10B, element 132 is the outer shell), wherein the mesh (Col. 13, lines 22-37) allows a limited amount of light to leak (Col. 11, lines 19-38) from the optical fibre to the outside environment (Col. 11, lines 19-38), and wherein the limited amount of light is less than about 2 μW/cm2/nm (Col. 11, lines 19-38, discloses the prevention of light leakage which would account for 0 μW/cm2/nm, which is less than 2 μW/cm2/nm), and wherein the light source end (Figure 1, element 40) is connected to the housing (Figure 1, element 48) proximal to the light source (Figure 1, element 36) and the emission end (Figure 1, element 44) is connected to the emission portion (Figure 1, element 46), wherein the optical fibre (Col. 11, lines 7-12) transmits light the length of the light tube (Col. 11, lines 7-12, from light source to emission end) from the light source to the emission portion (Col. 11, lines 7-12).
Regarding claim 2, Griffin discloses a light shield (Figure 10B, elements 132 and 134; Col. 11, lines 19-38) proximal to the light source (Figure 1, Shield is within element 34 which is proximal to light source 36).
Regarding claim 3, Griffin discloses a phototherapy device (Figure 1, element 30) comprising: A) a housing (Figure 1, element 48) comprising: i) a light source (Figure 1, element 36) wherein the light source (Figure 1, element 36) emits light at a wavelength (Col. 5, lines 28-30) in a range selected from the group consisting of from about 400 nm to about 550 from about 425 nm to about 525 nm, from about 440 nm to about 475 nm, and from about 450 nm to about 460 nm (Col. 5, lines 28-30; discloses a wavelength in the range of 400 - 550 nm); ii) a light shield (Figure 10B, elements 132 and 134; Col. 11, lines 19-38) proximal to the light source (Figure 1, Shield is within element 34 which is proximal to light source 36); and iii) a power source (Figure 1, element 86) operatively-connected to the light source (Col. 7, lines 16-27), wherein the power source (Figure 1, element 86) is located within the housing, external to the housing, or a combination thereof (Figure 1, power source 86, is within the housing 48); B) an emission portion (Figure 1, element 46) distal from the light source (Figure 1, element 36 and Col. 11, lines 2-8); and C) a light tube (Figure 1, element 34) comprising: i) a light source end (Figure 1, element 40); ii) an emission end (Figure 1, element 44) distal from the light source end (Col. 11, lines 2-8); iii) an optical fibre (Col. 11, lines 7-9) within the light tube (Col. 11, lines 7-9), wherein the light source end (Figure 1, element 40) is connected to the housing (Figure 1, element 48) proximal to the light source (Figure 1, element 36) and the emission end (Figure 1, element 44) is connected to the emission portion (Figure 1, element 46), wherein the optical fibre (Col. 11, lines 7-12) transmits light the length of the light tube (Col. 11, lines 7-12, from light source to emission end) from the light source to the emission portion (Col. 11, lines 7-12), wherein the light shield (Figure 10B, elements 132 and 134, located in Figure 1, element 40) is located between the light source (Figure 1, element 36) and the light tube (Figure 1, element 34) , and wherein the light shield Figure 10B, elements 132 and 134, located in Figure 1, element 40) reduces light exposure (Col. 11, lines 19-38) from the light source to a part of the phototherapy device other than the light source end (Figure 1, element 44; the emission end).
Regarding claim 4, Griffin discloses the light tube (Figure 1, element 34) further comprises a mesh (Col. 13, lines 22-37, discloses in as much as applicants a filter to limit the leak of light) enclosing the optical fibre, the mesh comprising: a) an inner surface  (Figure 10B, element 134) facing the optical fibre (not explicitly mentioned, but the light tube is formed of optical fibers Col. 11, lines 7-9); and b) an outer surface (Figure 10B, element 132) facing an outside environment (Figure 10B, element 132 is the outer shell), wherein the mesh (Col. 13, lines 22-37) allows a limited amount of light to leak (Col. 11, lines 19-38) from the optical fibre to the outside environment (Col. 11, lines 19-38), and wherein the limited amount of light is less than about 2 μW/cm2/nm (Col. 11, lines 19-38, discloses the prevention of light leakage which would account for 0 μW/cm2/nm, which is less than 2 μW/cm2/nm).
Regarding claim 11, Griffin discloses a freely-rotatable connection system (Col. 3, lines 51-67 and Col. 4, lines 1-14); or a channel-ball connection system, connecting the housing and the light tube (Although not explicitly mentioned, it does mention that it is installed to allow the rotation of the light tube, which is connected to the housing, see Figure 1).
Regarding claim 19, Griffin discloses a method for treating a patient (Col. 4, lines 22-24) in need of phototherapy (Col. 4, lines 22-24), comprising the steps of: A) providing a phototherapy device (Col. 4, lines 24-33) according to Claim 1; B) activating the light source (Col. 4, lines 33-40); and C) exposing a patient to a light emitted from the activated light source (Col. 5, lines 31-34) for a period of time (Col. 9, lines 30-31).
Regarding claim 22, Griffin discloses a freely-rotatable connection system (Col. 3, lines 51-67 and Col. 4, lines 1-14); or a channel-ball connection system, connecting the housing and the light tube (Although not explicitly mentioned, it does mention that it is installed to allow the rotation of the light tube, which is connected to the housing, see Figure 1).
Regarding claim 26, Griffin discloses a method for treating a patient (Col. 4, lines 22-24) in need of phototherapy (Col. 4, lines 22-24), comprising the steps of: A) providing a phototherapy device (Col. 4, lines 24-33) according to Claim 3; B) activating the light source (Col. 4, lines 33-40); and C) exposing a patient to a light emitted from the activated light source (Col. 5, lines 31-34) for a period of time (Col. 9, lines 30-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,494,899 Griffin et al., hereinafter “Griffin”, in view of US 2010/0114263 Pressler et al., hereinafter “Pressler”.
Regarding claim 9, Griffin discloses the optical fibre (Col. 11, lines 19-38).
Griffin does not disclose an end-glow optical fibre.
However, Pressler teaches an end-glow optical fibre (Para 11)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the optical fibre is an end-glow optical fibre as taught by Pressler, in the invention of Griffin, in order to further explain the transmission of light through the optical fibers (Pressler; Para 11).
Regarding claim 21, Griffin discloses the optical fibre (Col. 11, lines 19-38).
Griffin does not disclose an end-glow optical fibre.
However, Pressler teaches an end-glow optical fibre (Para 11)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the optical fibre is an end-glow optical fibre as taught by Pressler, in the invention of Griffin, in order to further explain the transmission of light through the optical fibers (Pressler; Para 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,494,899 Griffin et al., hereinafter “Griffin”, in view of Translated WO 2017/038655 SAKANOUE, hereinafter “Sakanoue”.
Regarding claim 10, Griffin discloses all the limitations of claim 3.
Griffin does not disclose the light shield comprises a metal, a ceramic, or a combination thereof.
However, Sakanoue teaches the light shield (Para 11) comprises a metal, a ceramic, or a combination thereof (Para 11, metal sealing film).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the material of the light shield as taught by Sakanoue, in the invention of Griffin, in order to define what would seal the entire light emitting body layer (Sakanoue; Para 17).

Claims 15-16, 18, 20, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,494,899 Griffin et al., hereinafter “Griffin”, in view of US 2009/0030490 Pipe et al., hereinafter “Pipe”.
Regarding claim 15, Griffin discloses the phototherapy device (Figure 1, element 30).
Griffin does not disclose a phototherapy kit for treating a patient, the phototherapy kit comprising: A) a phototherapy device according to Claim 1; and B) a swaddle.
However, Pipe teaches a phototherapy kit (Figure 1, element 10 disclosed in as much as applicants) for treating a patient (Para 11), the phototherapy kit comprising: A) a phototherapy device (Figure 1, element 12; the device includes light emitting elements) according to Claim 1; and B) a swaddle (Figure 1, elements 18 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a kit comprising the phototherapy device and the swaddle as taught by Pipe, in the invention of Griffin, in order to comfortably accommodate the infant during treatment (Pipe; Para 28).
Regarding claim 16, Griffin discloses all the limitations of claim 15.
Griffin does not disclose a harness attachable removably to a position selected from a group consisting of the housing, the swaddle, or a combination thereof.
However, Pipe teaches a harness (Figure 12, element 112 and 124) attachable removably (Para 51) to a position selected from a group consisting of the housing, the swaddle, or a combination thereof (Harness 112 is attachable at housing 12, bag-like structure).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a harness as taught by Pipe, in the invention of Griffin, in order to provide convenient structure for mounting or carrying the housing assembly (Pipe; Para 51).
Regarding claim 18, Griffin discloses all the limitations of claim 15. 
Griffin does not disclose an emission cover, wherein the emission cover attaches to the swaddle, and wherein the emission cover is located at least partially between a patient's skin and the emission portion.
However, Pipe teaches an emission cover (Para 29; Figure 1, element 20), wherein the emission cover attaches to the swaddle (See Figure 1, element 20 is the swaddle, but can act as an emission cover, Para 29), and wherein the emission cover (Figure 1, element 20) is located at least partially between (Para 29, cover 20 is optional, to cover the panel assembly, thereby putting it between the skin and the emission portion) a patient's skin and the emission portion (Figure 1, element 18, see figure 2 for structure of element 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an emission cover as taught by Pipe, in the invention of Griffin, in order to comfortably accommodate the infant during treatment (Pipe; Para 28).
Regarding claim 20, Griffin discloses all the limitations of claim 19. 
Griffin does not disclose the patient is an infant.
However, Pipe teaches the patient (Para 11) is an infant (Para 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the age of the patient as taught by Pipe, in the invention of Griffin, in order to provide phototherapy to an infant patient (Pipe; Para 7).
Regarding claim 23, Griffin discloses the phototherapy device (Figure 1, element 30).
Griffin does not disclose a phototherapy kit for treating a patient, the phototherapy kit comprising: A) a phototherapy device according to Claim 3; and B) a swaddle.
However, Pipe teaches a phototherapy kit (Figure 1, element 10 disclosed in as much as applicants) for treating a patient (Para 11), the phototherapy kit comprising: A) a phototherapy device (Figure 1, element 12; the device includes light emitting elements) according to Claim 3; and B) a swaddle (Figure 1, elements 18 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a kit comprising the phototherapy device and the swaddle as taught by Pipe, in the invention of Griffin, in order to comfortably accommodate the infant during treatment (Pipe; Para 28).
Regarding claim 24, Griffin discloses all the limitations of claim 23.
Griffin does not disclose a harness attachable removably to a position selected from a group consisting of the housing, the swaddle, or a combination thereof.
However, Pipe teaches a harness (Figure 12, element 112 and 124) attachable removably (Para 51) to a position selected from a group consisting of the housing, the swaddle, or a combination thereof (Harness 112 is attachable at housing 12, bag-like structure).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a harness as taught by Pipe, in the invention of Griffin, in order to provide convenient structure for mounting or carrying the housing assembly (Pipe; Para 51).
Regarding claim 25, Griffin discloses all the limitations of claim 23. 
Griffin does not disclose an emission cover, wherein the emission cover attaches to the swaddle, and wherein the emission cover is located at least partially between a patient's skin and the emission portion.
However, Pipe teaches an emission cover (Para 29; Figure 1, element 20), wherein the emission cover attaches to the swaddle (See Figure 1, element 20 is the swaddle, but can act as an emission cover, Para 29), and wherein the emission cover (Figure 1, element 20) is located at least partially between (Para 29, cover 20 is optional, to cover the panel assembly, thereby putting it between the skin and the emission portion) a patient's skin and the emission portion (Figure 1, element 18, see figure 2 for structure of element 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an emission cover as taught by Pipe, in the invention of Griffin, in order to comfortably accommodate the infant during treatment (Pipe; Para 28).
Regarding claim 27, Griffin discloses all the limitations of claim 26. 
Griffin does not disclose the patient is an infant.
However, Pipe teaches the patient (Para 11) is an infant (Para 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the age of the patient as taught by Pipe, in the invention of Griffin, in order to provide phototherapy to an infant patient (Pipe; Para 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792